A MBS, J.
At the trial in the Superior Court, no question was raised as to the admissibility of the evidence, and each party was allowed to offer proof as to his understanding of the contract. But although this mode of trial must be considered as a waiver of all objection to the admissibility of the evidence, its legal effect, when so admitted, is still to be considered by the court. There is nothing in the report of the case to indicate that the parties intended to make the presiding judge a mere referee, or that he was to try the case, upon the evidence, otherwise than in accordance with established rules of law. Of these rules, none is more familiar and well settled than that which decides that the terms of a written contract, not presenting a case of latent ambiguity, are not to be varied by extrinsic and paroi evidence. Whatever difficulty there may be in the interpretation of this contract arises from the obscurity of the terms in which it is expressed.
The service requested by the defendants has been performed, and the price agreed upon, as the compensation for that service, was three hundred dollars, yet remaining unpaid. The expression “ payable as convenient ” cannot reasonably be understood as intended to excuse the defendants, in any event, from making any payment at all. The written order, when it is fulfilled, has the effect of an acknowledgment of a debt; and the phrase “ payable as convenient ” can only mean that some indulgence as to the length of credit was to be allowed to the debtors. It was still “ payable,” and the case finds that the defendants at the close of the year were in a financial condition which enabled them to pay the debt without inconvenience. Indeed, the de fence was on the ground, not of inconvenience, but of a construction of the contract in direct contradiction of its terms. And the defendants seek to import into it a condition or contingency of which the writing furnishes no intimation whatever.

Exceptions sustained.